                  Case 20-13144-BLS                  Doc 24-4          Filed 02/02/21           Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 7

KRANOS CORPORATION, et al.,1                                        Case No. 20-13144 (BLS)
                                                                    (Jointly Administered)
                              Debtors.


                                           CERTIFICATE OF SERVICE


          I, David W. Carickhoff, hereby certify that on February 2, 2021, I caused true and correct

copies of the Application of the Chapter 7 Trustee for an Order Authorizing Retention of

Archer & Greiner, P.C. as Counsel to the Chapter 7 Trustee Nunc Pro Tunc to January 22,

2021 to be served on all parties named in the attached service list via electronic mail.

Dated: February 2, 2021                                              /s/ David W. Carickhoff
                                                                    David W. Carickhoff (No. 3715)
                                                                    300 Delaware Ave., Suite 1100
                                                                    Wilmington, DE 19801
                                                                    (302) 777-4350
                                                                    (302) 777-4352 (fax)
                                                                    dcarickhoff@archerlaw.com

                                                                    Proposed Counsel to Alfred T. Giuliano,
                                                                    Chapter 7 Trustee




1
  The debtors in these cases, along with the last four digits of the federal tax identification number for each of the debtors, where
applicable are: Kranos Corporation (0195); Field to Field, Inc. (2509); Man in the Arena, Inc. (4753); Kranos RE Corporation
(0143); Kranos IP Corporation (0238); Kranos IP II Corporation (8804); Kranos IP III Corporation (4356); Kranos Holding
Corporation (5795); Kranos Intermediate Holding Corporation (5814); Kranos Acquisition Corporation (3662); and Kranos
Diamond Sports, Inc. (8530).
              Case 20-13144-BLS      Doc 24-4     Filed 02/02/21   Page 2 of 2




                                      SERVICE LIST

Office of The United States Trustee
Attn: Benjamin A. Hackman, Esq.
844 King Street
Suite 2207
Lockbox 35
Wilmington, DE 19801
Email: benjamin.a.hackman@usdoj.gov

Nippon Sigmax CO., LTD and Sigmax Inc.          Fanatics Licensing Management, LLC f/k/a
c/o Fortis LLP                                  Fermata Partners, LLC
Attn: Paul Shankman, Esq.                       c/o White and Williams LLP
        Eric Hardeman, Esq.                     Attn: Marc S. Casarino, Esq.
650 Town Center Drive Suite 1530                600 N. King Street, Suite 800
Costa Mesa, CA 92626                            Wilmington, Delaware 19899-0709
Telephone: 949-297-6009                         Telephone: (302) 467-4520
Facsimile: 714-795-2995                         Fax: (302) 467-4550
PShankman@fortislaw.com                         E-mail: casarinom@whiteandwilliams.com
EHardeman@fortislaw.com

Fanatics Licensing Management, LLC f/k/a        Cameron County
Fermata Partners, LLC                           c/o Linebarger Goggan Blair & Sampson, LLP
c/o White and Williams LLP                      Attn: Diane W. Sanders, Esq.
Attn: Amy E. Vulpio, Esq.                       P.O. Box 17428
1650 Market Street, 18th Floor                  Austin, TX 78760-7428
Philadelphia, PA 19103                          Telephone: (512) 447-6675
Telephone: (215) 864-7000                       Facsimile: (512) 443-5114
Fax: (215) 789-7550                             Email: austin.bankruptcy@publicans.com
Email: vulpioa@whiteandwilliams.com

American Express Travel Related
Services Company, Inc.
c/o Becket & Lee LLP
Attn: Shraddha Bharatia, Claims Administrator
PO Box 3001
Malvern, PA 19355-0701
Email: notices@becket-lee.com



220213369v1
